DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a method of forming a semiconductor device having all limitations of the claims, specifically including but not limited to “forming oxidized end portions defining second spacers on end surfaces of the upper channel layer, wherein forming the oxidized end portions comprises oxidizing end portions of the upper channel layer at opposite sides of the gate structure using an oxidization process adapted to cause a rate of oxidation of the third material which is greater than a rate of oxidation of the first material, wherein the first spacers cover the intermediate layer end surfaces during the oxidation process” of Claim 1 and “oxidizing opposing end portions of the upper channel layer to form second spacers and oxidizing opposing end portions of the lower channel layer, wherein thicknesses of oxidized end potions of the lower channel layer are greater than thicknesses of oxidized end portions of the upper channel layer; and removing the oxidized end portions of the lower channel layer while leaving at least a portion of the second spacers of the upper channel layer” of Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
:
Orlowski et al. (US Patent No. 8,293,608) teaches a semiconductor material stack having differing SiGe concentrations, but does not teach the specific spacer oxidation steps required by the claims.
Obradovic et al. (US Patent No. 9,570,609) teaches a semiconductor material stack wherein sidewalls are oxidized, but does not teach the specific spacer oxidation steps required by the claims.
Cheng et al. (US Patent No. 10,600,889) teaches a semiconductor material stack with SiGe layers wherein sidewalls are oxidized, but does not teach the specific spacer oxidation steps required by the claims.
Rodder et al. (US Patent No. 9,490,323) teaches a semiconductor material stack wherein sidewalls are oxidized, but does not teach the specific spacer oxidation steps required by the claims.
Mochizuki et al. (US Patent No. 9,954,058) teaches a semiconductor material stack wherein sidewalls are oxidized, but does not teach the specific spacer oxidation steps required by the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891